Judgment setting aside jury verdict on issue of liability and granting judgment to defendant dismissing the complaint unanimously reversed on the law, without costs or disbursements, judgment vacated and a new trial *960ordered on the issue of liability. A jury found in favor of plaintiff on the issue of liability in this automobile collision ease. We agree with Trial Term that this verdict was grossly against the weight of evidence and should have been set aside. However, it is quite clear that the complaint should not have been dismissed. This was not an instance where plaintiff’s evidence was so meager that in contemplation of law it could be said to be no evidence at all. Concur — Stevens, J. P., Steuer, Capozzoli, Tilzer and McNally, JJ.